Citation Nr: 0335943	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from June 1969 to March 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

In an attachment to a VA Form 9, received in November 2002, 
the veteran requested to be scheduled for a videoconference 
hearing before a Veterans Law Judge.  A hearing on appeal 
must be granted when, as in this case, an appellant expresses 
a desire for a hearing.  38 C.F.R. § 20.700(a) (2003).  The 
record reflects that the requested hearing has not been 
scheduled.  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should schedule the veteran, in 
accordance with the docket number of his 
appeal, for a videoconference hearing 
before a Veterans Law Judge.  

Thereafter, the case should be returned to the Board for 
further appellate action.  No action is required of the 
veteran until he is otherwise notified by the RO.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


